                                                                 Case 2:20-ap-01022-VZ               Doc 72 Filed 04/16/21 Entered 04/16/21 13:35:13                           Desc
                                                                                                      Main Document Page 1 of 2


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Lei Lei Wang Ekvall, State Bar No. 163047
                                                                    lekvall@swelawfirm.com
                                                                  2 Robert S. Marticello, State Bar No. 244256                                       FILED & ENTERED
                                                                    rmarticello@swelawfirm.com
                                                                  3 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com                                                                  APR 16 2021
                                                                  4 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626                                                      CLERK U.S. BANKRUPTCY COURT
                                                                  5 Telephone:     714 445-1000                                                       Central District of California
                                                                    Facsimile:     714 445-1002                                                       BY egarcia DEPUTY CLERK
                                                                  6
                                                                    Attorneys for Defendant Yueting Jia
                                                                  7                                                                          CHANGES MADE BY COURT
                                                                  8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                      CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
                                                                 10
                                                                      In re                                                          Case No. 2:19-bk-24804-VZ
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                      YUETING JIA,                                                   Chapter 11
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                                               Debtor.               Adv No. 2:20-ap-01022-VZ
                                                                 13
                                                                                                                                     ORDER APPROVING STIPULATION TO
                                                                 14 HONG LIU, an individual,                                         MODIFY SCHEDULING ORDER AND
                                                                                                                                     EXTEND CERTAIN DEADLINES
                                                                 15                                           Plaintiff,
                                                                                                                                     Current Pre-Trial Conference
                                                                 16              v.                                                  Date:    August 5, 2021
                                                                                                                                     Time:    11:00 a.m.
                                                                 17 YUETING JIA, an individual; and DOES 1
                                                                    through 20, inclusive,                                           Continued Pre-Trial Conference
                                                                 18                                                                  Date:      October 7, 2021
                                                                                             Defendant.                              Time:      11:00 a.m.
                                                                 19                                                                  Place:     Courtroom 1368
                                                                                                                                       United States Bankruptcy Court
                                                                 20                                                                    Edward R. Roybal Federal Building
                                                                                                                                       255 E. Temple St., Los Angeles, CA 90012
                                                                 21

                                                                 22              The Court, having read and considered the Stipulation to Modify Scheduling Order and
                                                                 23 Extend Certain Deadlines filed as Docket No. 68 (the "Stipulation") between defendant Yueting

                                                                 24 Jia and plaintiff Hong Liu, and having found good cause:                     IT IS ORDERED:
                                                                 25              1.       The Stipulation is approved;
                                                                 26              2.       The Discovery Cutoff1 is extended to June 30, 2021;
                                                                 27

                                                                 28   1
                                                                          Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


                                                                                                                                    1
                                                                 Case 2:20-ap-01022-VZ        Doc 72 Filed 04/16/21 Entered 04/16/21 13:35:13              Desc
                                                                                               Main Document Page 2 of 2



                                                                  1           3.      The Motion Cutoff is extended to August 15, 2021;

                                                                  2           4.      The Joinder and Pleading Amendment Cutoff is extended to August 31, 2021;

                                                                  3           5.      The Joint Pre-Trial Stipulation Deadline is extended to September 23, 2021; and

                                                                  4           6.      The continued Pre-trial Conference date is October 7, 2021 at 11:00 a.m.

                                                                  5

                                                                  6                                                   ###

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23
                                                                      Date: April 16, 2021
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                        2
